DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.             

 Status of Claims 
Claims 1-20 are pending in this instant application per claim amendments and remarks filed on 06/23/2022 by Applicant, wherein Claims 1, 8 and 15 are three/3 independent claims reciting method, mobile device and non-transitory machine-readable medium claims with Claims 2-7, 9-14 and 16-20 dependent on said three/3 independent claims respectively.                  
This Office Action is a final rejection in response to the claim amendments and the remarks filed by the Applicant on 23 JUNE 2022 for its original application of 06 JULY 2020 that is titled:       “Money Transfer Smart Phone Methods and Systems”.        
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 8 and 15 are independent method, mobile device and non-transitory machine-readable medium claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of capturing an image of a first object, determining a country associated with the first object, processing a first value associated with a first object, determining a second value associated with the first object, determining one or more physical locations, generating a barcode, determining a barcode validity period, and displaying the barcode on a screen.  In other words, the claim describes “a method of transferring funds between mobile devices” (per para [0004] of the Specification).   These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or managing behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer/s and/or computer component/s such as the devices/ mobile device.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of determining a current location of the mobile device.  These elements are considered extra-solution activities.  The devices (a camera device and a processing device) and the mobile device in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including determining based on the current location of the mobile device).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of providing an authorization and confirming said authorization, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, the instant application’s Specification paras [0038]-[0039] state ---{“[0038]  Fig. 7 provides a schematic illustration of one embodiment of a computer system 700 that can perform the methods of the invention, as described herein, and/or can function as, for example, the money transfer facilitator 601.  It should be noted that Fig. 7 is meant30 only to provide a generalized illustration of various components, any or all of which may be utilized as appropriate.  Fig. 7, therefore, broadly illustrates how individual system elements may be implemented in a relatively separated or relatively more integrated manner. ………… [0039]  The computer system 700 is shown comprising hardware elements that can be electrically coupled via a bus 705 (or may otherwise be in communication, as appropriate).  The hardware elements can include one or more processors 710, including, without limitation, one or more general-purpose processors and/or one or more special-purpose5 processors (such as digital signal processing chips, graphics acceleration chips, and/or the like); one or more input devices 715, which can include, without limitation, a mouse, a keyboard and/or the like; and one or more output devices 720, which can include, without limitation, a display device, a printer and/or the like.”}--- and indicate that the concept of determining a current location of the mobile device is conventional.   Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.    
            Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent mobile device Claim 8 and independent non-transitory machine-readable medium Claim 15, which perform the steps similar to those of the independent method Claim 1.  Furthermore, the limitations of dependent method Claims 2-7, further narrow the independent method Claim 1 with additional steps and limitations (e.g., processing data from a global positioning system, identifying preferred physical locations, etc.), and do not resolve the issues raised in rejection of the independent method Claim 1.   Similarly, dependent mobile device Claims 9-14 and non-transitory machine-readable medium Claims 16-20 also further narrow their independent Claims 8 and 15, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.                  
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-7 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2008/ 0235093 filed by Uland, David M. (hereinafter “Uland”) in view of Pub. No. US 2008/ 0249913 filed by Chan et al. (hereinafter “Chan”), and further in view of Pub. No. US 2004/ 0210519 filed by Oppenlander et al. (hereinafter “Oppenlander”), and as described below for each claim/ limitation.           

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 06/23/2022 are shown as underlined additions, and all deletions may not be shown.)          

With respect to Claim 1, Uland teaches ---   
1.   A method of enhancing security for mobile device operations, the method 2comprising:          
(see at least:  Uland Abstract and Summary of the Invention in paras [0005]-[0008];  & para [0025] about {“ The central website 40 for receiving and routing information-laden images for a given promotion provides for enhanced security for both the host 30 and the participant 28. Of course, more than one website could be used as a trusted site for receiving and decoding information, but communication between such sites would also be of value to detect instances of attempted fraud. Central records 50 can be kept regarding the activity of individual mobile phone numbers. For example, attempts to submit a large number of information-bearing images over a short period of time and over the same mobile phone could be used to trigger a security alert for that particular mobile phone number and given its approximate location. Suspected fraud could be traced to the mobile phone owner, which could be used to discourage employee theft. High-value information-bearing images could be serialized to provide traceability, or all of the images could be serialized. ……”};  which together are the same as claimed limitations above)      


Uland teaches ---          
3capturing, via a camera of a mobile device, an image of a first currency[[
performing image recognition, with a mobile application executing on the mobile device, of the image of the first currency to:   (1) determine (a country) that issued the first currency  and  (2)  determine (a first value) associated with the first currency, wherein the first value is based at least in part on the country associated with the first currency;                 
(see at least:   Uland ibidem;  & para [0017] about {“A participant 28 can play the game by first imaging the code 14 on the game piece 12 with a camera 22 of the mobile phone 20.  Next, the participant 28 uploads the image or information locally derived from the image to the host site 30 through a telephone network connection 24 (e.g. a wireless network), a computer network connection 26 (e.g., the internet), or a combination of the two networks 24 and 26. ……”}; AND paras [0005]-[0007] about {“The invention exploits the capability of mobile phone cameras for capturing information-bearing images and provides for extracting and using the extracted information to trigger actions on behalf of the phone user. …… Accordingly, the invention provides for extracting information from information-bearing images captured by mobile phones at remote host sites placed in communication with mobile phones.  For example, a mobile phone could be used for capturing an information-bearing image, and the mobile phone user could send the captured image to a given telephone number or an internet address much as the user would send a picture to another phone. …… Upon extracting information from the information-bearing image, the host site can acknowledge receipt of the information-bearing image and provide the sender (now a participant) with a relevant response, such as triggering some sort of promotional award, or providing instructions to the sender for further participation. ……”};  which together are the same as claimed limitations above)         
Examiner notes that Uland teachings disclose taking an image of any object with camera of a mobile device that can include currency, and Uland’s teachings about extracting information from information-bearing images clearly implies “an app” or “an application” on the mobile device.       

Uland teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a country’ and ‘a first value’.  However, Chan teaches them explicitly.      
(see at least:   Chan Abstract and Summary in paras [0006]-[0009]; & para [0117] about {“The storage device 4304 may store one or more application programs, represented by blocks 4310, 4312 and 4314, and that include software program instructions to control the processor 4300. For example, program 4310 may program the processor 4300 to handle incoming requests for remittance transactions received via the remittance website 4206 (FIG. 42).  Program 4312 may program the processor 4300 to respond to remittance transaction requests by initiating payment transactions to be routed via the payment system network 4202 to the respective Agent Bank 4212 and settlement account 4214 in the country to which the remittance is to be sent.  Program 4314 may program the processor 4300 to prepare and transmit files of instructions to the Agent Banks in the various countries to perform funds transfers to the recipients' accounts 4204. ….”};  AND para [0030] about {“Regardless of the image or its apparent content, the value of the captured image is determined based on the underlying code that is extracted by the host 30.  The meaning of the underlying codes is known only to the host or the host's administrator.  Thus, the information-bearing images do not need to be hidden from view.  In fact, even at the host 30, the response to a particular code does not necessarily need to be preprogrammed.  The code could be categorized based on its location and time of day, and a response, including a winning response, could be fashioned to match the additional available information. ……”};  & para [0032] about {“A mobile phone, such as the mobile phone 20, or other image-capturing device with internet or phone access can be used to capture the printed graphic 14 and to transmit an image of the captured graphic to a host computer, such as the host site 30.  A participant, such as the participant 28, takes a picture of the printed graphic 14 and instructions within or associated with the printed graphic enable participants to send the picture to the host computer 30.  The host computer 30 processes the picture to extract the machine-readable information. ……”};  & para [0078] about {“The screen display shown in FIG. 16 includes, in the upper portion 1602, four pull down menus 1606, 1608, 1610 and 1612 for defining a class of remittance transactions to which a service fee profile is to be assigned.  The class of transactions may be defined in terms of (a) the country from which the remittance is sent ("sender country"), (b) the currency in which the remittance is funded ("sender currency"), (c) the country to which the remittance is sent ("recipient country"), and (d) the currency in which the remittance is disbursed ("recipient currency").  These four parameters may be considered to define a currency remittance channel.  …… The pull down menu 1608 may be employed to select the sender currency.  The pull down menu 1610 may be employed to select the recipient country.  The pull down menu 1612 may be employed to select the recipient currency.”};  which together are the same as claimed limitations above including ‘a country’ and ‘a first value’ associated with the first currency;  AND paras [0051]-[0052] about application/program modules 310, 312, 314, 316 & 318;  & para [0056] about application programs 410, 410 & 412;  & para [0117] about application programs 4310, 4312 & 4314 that together are same as claimed ‘a mobile application’ if Uland’s teachings are argued by the Applicant)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Uland with the teachings of Chan.  The motivation to combine these references would be to allow mobile phones equipped with cameras to capture images that can be sent to other mobile phones or internet addresses that are able to be used in useful applications (see para [0004] of Uland), and to encourage participation by payment card account issuing financial institutions in an international remittance system (see para [0008] of Chan).           


Uland and Chan teach --- 
[[
(see at least:   Uland ibidem and see citations above)        
(see at least:   Chan ibidem and see citations above)       


Uland and Chan teach ---           
using a global positioning system receiver of the mobile device to determine [[
(see at least:   Uland ibidem and see citations above;  & para [0018] about {“The host site 30, which can be managed by a game administrator, preferably decodes the image, identifies the participant 28, such as through a mobile phone identifier or locator, and creates or enters information into a personal webpage 32 for each participant 28. For example, the host site 30 can collect virtual game pieces on the page 32. Through a web browser, the participant 28 can access the page 32 to see what pieces have been collected, all without requiring the physical removal and mounting of removable game pieces.”};  which together are the same as claimed limitations above to include ‘a current location of the mobile device’)        
(see at least:   Chan ibidem and see citations above;  & para [0125] about {“At step 4504, the remittance request handling server computer 4208 initiates a payment transaction to be routed via the payment system network 4202 to the settlement account 4214 in the country in which the recipient's account 4204 is located.  The payment transaction may be funded from the sender's payment card account designated in the remittance request.  Any currency translation required in connection with the payment transaction may be performed in a conventional manner by the remittance request handling server computer 4208. ……”};  which together are the same as claimed limitations above to include ‘a current location’)            


Uland and Chan teach ---           
11based at least in part on the current location of the mobile device, 12determining, by the 
mobile  and using the mobile application, (a second country corresponding to the current location, an exchange rate associated with the second country, and a second value) associated with the first currency [[ based at least in part on the first value and the exchange rate;        
(see at least:   Uland ibidem and see citations above;  & para [0018] already cited above)       
(see at least:   Chan ibidem and see citations above;  & para [0125] already cited above;  AND para [0081] about {“Referring once more to FIG. 15, following step 1504 is step 1506.  At step 1506, a currency remittance channel is defined, by the user interacting with the pull down menus 1606-1612 to select the four parameters for the currency remittance channel.  (As noted before, the first parameter-the sender country-may be fixed.)  FIG. 17 is a screen display that shows a currency remittance channel that has been selected. In the example screen display of FIG. 17, the sender country is Singapore, the sender currency is Singapore dollars, the recipient country is Indonesia, and the recipient currency is U.S. dollars.”};  which together are the same as claimed limitations above)           

Uland and Chan teach as disclosed above, but they may not explicitly disclose about ‘a second value’.  However, Oppenlander teaches it explicitly.            
(see at least:   Oppenlander Abstract and Summary of the Invention in paras [0005]-[0012]; & para [0056] about {“As an illustrative example, a first transaction amount is $6.83, a second transaction amount is $14.54, and card 10 has an available funds balance of $100.00, a single transaction limit of $25.00, and a funds limit of $150.00.  After verifying that both card 10 and terminal 30 are capable of supporting offline low value transaction approvals, card 10 compares the transaction amount to the available funds balance on card 10 indicated in step 64. ……”};  & para [0059] about {“Following offline approval of the low value transaction, the transaction amount is deducted from the available funds balance stored on card 10 and the offline approval is communicated back to terminal 30. In the above example, the available funds balance following the processing of the $6.83 transaction would be $93.17 ($100.00-$6.83).  To process the second transaction, card 10 compares the second transaction amount to the available funds balance (now $93.17) and the single transaction limit (i.e., $25.00) on card 10 after verifying that both card 10 and terminal 30 are capable of supporting offline low value transaction approvals. If the two conditions are met and card 10 and terminal 30 are capable of supporting offline low value transaction approvals, then the second transaction may be approved.  In the above example, the two conditions have been satisfied because the second transaction amount is less than the available funds balance (now $93.17) and the single transaction limit (i.e., $25.00) on card 10. Thus, the available funds balance following the processing of the $14.54 transaction would be $78.63 ($93.17-$14.54).”};  which together are the same as claimed limitations above to include ‘a second value’)          
Examiner notes that Oppenlander also discloses ‘a first transaction amount’ that could be the same as claimed ‘a/the first value’.        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Uland & Chan with the teachings of Oppenlander.  The motivation to combine these references would be to allow mobile phones equipped with cameras to capture images that can be sent to other mobile phones or internet addresses that are able to be used in useful applications (see para [0004] of Uland), and to encourage participation by payment card account issuing financial institutions in an international remittance system (see para [0008] of Chan), and to allow merchants to use an additional terminal at the point of sale that caused retail employee and customer confusion, both of which increased merchant costs (see para [0003] of Oppenlander).    


Uland, Chan and Oppenlander teach ---           
13based at least in part on the current location of the mobile device, 14determining, by the mobile  and using the mobile application, one or more physical locations of one or more currency exchange locations;        
(see at least:   Uland ibidem and see citations above;  & para [0018] about {“The host site 30,  which can be managed by a game administrator, preferably decodes the image, identifies the participant 28, such as through a mobile phone identifier or locator, and creates or enters information into a personal webpage 32 for each participant 28. For example, the host site 30 can collect virtual game pieces on the page 32. Through a web browser, the participant 28 can access the page 32 to see what pieces have been collected, all without requiring the physical removal and mounting of removable game pieces.”};  which together are the same as claimed limitations above to include ‘one or more physical locations’)             
 (see at least:   Chan ibidem and see citations above;  & para [0125] already cited above)        
(see at least:   Oppenlander ibidem and see citations above)         


Uland, Chan and Oppenlander teach ---           
15generating, by the mobile  and using the mobile application, a barcode indicating the one or more 16physical locations, the first currency[[
(see at least:   Uland ibidem and see citations above;  & paras [0030] & [0032] already cited 
above;  & paras [0015]-[0016] to include barcode & barcode 14)         
(see at least:   Chan ibidem and see citations above)       
(see at least:   Oppenlander ibidem and see citations above;  & paras [0056] & [0059] already cited above)        


Uland, Chan and Oppenlander teach ---           
17determining, by the mobile  and using the mobile application, a barcode validity period indicating 18a period of time for which the barcode is valid at the one or more currency exchange 
19displaying, by a display screen of the mobile device, the barcode.          
(see at least:   Uland ibidem and see citations above; & para [0023] about {“Instant rewards returned to the participant's mobile phone include free products or discounts made available at a designated vendor closest to where the participant's call is placed.  These rewards could be managed by sending to the participant's mobile phone 20 a text message containing a one-time use validation key that could be entered at the local vendor's register having a separate connection to the host.”};  which together are the same as claimed limitations above to include ‘a (barcode disclosed as barcode 14) validity period’)         
(see at least:   Chan ibidem and see citations above)       
(see at least:   Oppenlander ibidem and see citations above)       




Dependent Claims 2-7 are rejected under 35 USC 103 as unpatentable over Uland in view of Chan and Oppenlander as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Uland, Chan and Oppenlander teach ---          
2.  The method of enhancing security for mobile device operations as recited 2in claim 1, further comprising:         
3processing, by the processing device, data from a global positioning 4system;       
5where the determining the current location of the mobile device is based at 6least in part on the data from the global positioning system.              
(see at least:   Uland ibidem and see citations above;  & para [0018] already cited above;  & para [0020] about {“Game themes can also be tied to particular rewards, such as the collection of railroad properties could be tied to discounts for online travel services.  The travel rewards can be customized to the geographic area from which the participant's phone call is placed.  Return communications to the participant 28 can include text messaging, picture messaging, internet responses, and even telephone calls.”};  which together are the same as claimed limitations above to include ‘a/the global positioning system’)                        
(see at least:   Chan ibidem and see citations above;  & para [0125] already cited above)       
(see at least:   Oppenlander ibidem and see citations above)       



With respect to Claim 3, Uland, Chan and Oppenlander teach ---          
13.  The method of enhancing security for mobile device operations as recited 2in claim 2, further comprising, based at least in part on the location of the mobile device, determining, by the processing device, a plurality of physical locations.     
(see at least:   Uland ibidem and see citations above;  & para [0018] about {“The host site 30,  which can be managed by a game administrator, preferably decodes the image, identifies the participant 28, such as through a mobile phone identifier or locator, and creates or enters information into a personal webpage 32 for each participant 28. For example, the host site 30 can collect virtual game pieces on the page 32. Through a web browser, the participant 28 can access the page 32 to see what pieces have been collected, all without requiring the physical removal and mounting of removable game pieces.”};  which together are the same as claimed limitations above to include ‘a plurality of physical locations’)                 
Examiner clarifies that each mobile phone’s location translates to ‘a plurality of physical locations’.            
(see at least:   Chan ibidem and see citations above)       
(see at least:   Oppenlander ibidem and see citations above)                



With respect to Claim 4, Uland, Chan and Oppenlander teach ---          
134.  The method of enhancing security for mobile device operations as recited 2 in claim 
3, where the plurality of physical locations are determined based at least in part on a 3distance from the current location of the mobile device.           
(see at least:   Uland ibidem and see citations above;  & para [0018] already cited above)             
(see at least:   Chan ibidem and see citations above;  & para [0125] already cited above)       
(see at least:   Oppenlander ibidem and see citations above)                



With respect to Claim 5, Uland, Chan and Oppenlander teach ---          
15.  The method of enhancing security for mobile device operations as recited 2in claim 4, 
further comprising identifying, by the processing device, preferred physical locations.     
(see at least:   Uland ibidem and see citations above;  & para [0018] already cited above)         
(see at least:   Chan ibidem and see citations above;  & para [0125] already cited above)          
(see at least:   Oppenlander ibidem and see citations above)                



With respect to Claim 6, Uland, Chan and Oppenlander teach ---          
16.  The method of enhancing security for mobile device operations as recited 2in claim 5, further comprising locking the first value and the second value during the validity 3period.      
(see at least:   Uland ibidem and see citations above;  & paras [0030]-[0032] already cited above)             
(see at least:   Chan ibidem and see citations above)       
(see at least:   Oppenlander ibidem and see citations above;  & paras [0056] & [0059] already cited above)                



With respect to Claim 7, Uland, Chan and Oppenlander teach ---          
17.  The method of enhancing security for mobile device operations as recited 2in claim 6, 
where the mobile device is a smartphone.              
(see at least:   Uland ibidem and see citations above;  & para [0016] about {“For example, FIG. 1 depicts a cup 10 on which a game piece 12 in the form of a label is placed.  The game piece 12 contains a barcode 14, as well as both a telephone number 16 and a web address 18 for uploading an image of the barcode 14 with a mobile phone 20 to a host site 30 as shown in FIG. 2.  The mobile phone 20 preferably takes the form of a wireless, cellular phone but can be any type of long-range, portable, imaging capable, electronic device used for mobile communication.”};  & para [0032] already cited above;  which together are the same as claimed limitations above to include ‘the mobile device is a smartphone’)                       
(see at least:   Chan ibidem and see citations above;  & para [0034] about {“The mechanism 114,  
from which the funds transfer originates, may come in a number of different forms, such as the sender's mobile telephone, an automatic teller machine (ATM), or a personal computer or other web-browsing device (from which the sender may access a website maintained by or on behalf of the sending FI 104). ……”};  & para [0058] about {“Each of the user computers 206 may be a personal computer or other computing device (including, e.g, a mobile telephone), and may include conventional components such as a CPU, a display, a keyboard and a mouse.”};  which together are the same as claimed limitations above to include ‘mobile device is a smartphone’)          
(see at least:   Oppenlander ibidem and see citations above)                




With respect to Claims 8-14, the limitations of these mobile device claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7 as described above using cited references of Uland, Chan and Oppenlander, because the limitations of these mobile device Claims 8-14 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-7 as described above.                    


With respect to Claims 15-20, the limitations of these non-transitory, machine-readable medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7 as described above using cited references of Uland, Chan and Oppenlander, because the limitations of these non-transitory, machine-readable medium Claims 15-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-7 as described above.                    

 Response to Arguments 
Applicant's remarks and claim amendments dated 23 JUNE 2022 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.   Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations/paras from already used references that have been added in response to the Applicant’s latest claim amendments (of 06/23/2022).             

Applicant's arguments with respect to rejection of Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the new citation paras used in the  rejection described above, which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

Furthermore, in response to the Applicant’s arguments of 06/23/2022 traversing 35 USC 101 rejection that this invention is not an abstract idea, Examiner disagrees and notes that the instant application is not a technological improvement, but it uses the computing processor (aka mobile phone with app on it) as a tool to carry out the steps of the abstract idea.         

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).              
 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.            

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691